IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE             FILED
                        NOVEMBER SESSION, 1996
                                                         April 24, 1997

                                                   Cecil W. Crowson
JOSEPH VERES,               )    C.C.A. NO. 01C01-9602-CC-00070
                                                 Appellate Court Clerk
                            )
      Appellant,            )
                            )
                            )    PUTNAM COUNTY
VS.                         )
                            )    HON. LEON BURNS, JR.
STATE OF TENNESSEE,         )    JUDGE
                            )
      Appellee.             )    (Post-Conviction Relief)




FOR THE APPELLANT:               FOR THE APPELLEE:

DOUGLAS A. TRANT                 CHARLES W. BURSON
900 S. Gay Street                Attorney General and Reporter
Suite 1502
Knoxville, TN 37902              EUGENE J. HONEA
                                 Assistant Attorney General
                                 450 James Robertson Parkway
                                 Nashville, TN 37243

                                 BILL GIBSON
                                 District Attorney General

                                 BEN FANN
                                 Assistant District Attorney
                                 145 S. Jefferson Avenue
                                 Cookeville, TN 38501



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                             OPINION


        Appellant Joseph Veres appeals from the dismissal of his petition for

post-co nviction relief. O n Augu st 24, 199 5, Appe llant filed a pe tition for post-

conviction relief, alleging ineffective assistance of counsel and several other

constitutional violations. The post-conviction court dismissed his petition as

time-b arred . The is sue b efore th is Cou rt is whe ther A ppella nt’s pe tition is

barred by the statute of limitations found in Tennessee Code Annotated

Section 40-30-102 (1990) (Repealed). For the reasons stated below, we

affirm the d ecision o f the post-c onviction c ourt.



        The dates relevant to this appeal are as follows. On January 24, 1984,

Appe llant was c onvicted of aggra vated se xual batte ry and ag gravated rape.

On April 24, 1985, this Court affirmed Appellant’s convictions. On July 15,

1985 th e Ten nesse e Supr eme C ourt den ied App ellant’s app lication for ap peal.

On July 1, 1986, the three year statute of limitations found in Tennessee Code

Anno tated S ection 40-30 -102 b ecam e effec tive. On July 1, 1 989, A ppella nt’s

allowable time within which to file a petition for post-conviction relief expired.1

Tennessee Code Annotated Section 40-30-101 et seq. was amended and

codified as Tennessee Code Annotated Section 40-30-202 et seq. On May

10, 1995, the amended act became effective. On August 24, 1995, Appellant

filed his petition for post-co nviction relief.




1
  When the final action of the highest state appellate court falls on a date before July 1, 1986, the
effective d ate of T ennes see C ode An notated S ection 40 -30-102 , the limitation p eriod beg ins to
run on th e effec tive date of th e statute. See Abston v. State , 749 S.W.2d 487 (Tenn. Crim. App.
1988); Sm ith v. State , 757 S.W .2d 683 (Tenn. Crim . App. 1988).

                                                    -2-
       Appellant argues that even though his petition was filed beyond the

three year statute o f limitations found un der the old Po st-Conviction Pro cedure

Act, his pe tition may b e “revived” b y filing it under th e ame nded a ct. In

support of his argument he cites Section 3 of Public Chapter 207, which is not

codified but which is noted in the Compiler’s Notes under Section 40-30-201

and provides : “[N]otwithstanding a ny other provision o f this act to the contrary,

any person having a ground for relief recognized under this act shall have at

least one (1) yea r from the effective da te of this act to file a petition or a

motion to reopen a petition under this act.” We recognize that this Court has

held that S ection 3 c reates a one-yea r window within whic h perso ns with

previous ly time-ba rred petition s may s eek relief u nder the new ac t. Carter v.

State, No. 0 3C0 1-950 9-CC -0027 0, 199 6 W L 389 243 (T enn. C rim. A pp. Ju ly

11, 199 6) (W elles, J., disse nting), perm. app. granted, (Tenn . Dec. 2, 1 996).

However, several of our decisions since then have followed Judge Welles’

dissent. See, e.g., State v. B rumm itt, 1997 WL 106679 (Tenn. Crim. App.

Mar. 11 , 1997); Carter v. S tate, 1997 WL 59422 (Tenn. Crim. App. Feb. 13,

1997); Pend leton v. Sta te, 1997 W L 59501 (T enn. Crim. A pp. Feb. 13, 1 997);

Blake v. S tate, 1997 W L 5593 9 (Ten n. Crim. A pp. Feb . 12, 1997 ); Tillman v.

State, 1997 W L 5585 3 (Ten n. Crim. A pp. Feb . 12, 1997 ); Kimer y v. State,

1997 W L 3114 3 (Ten n. Crim. A pp. Jan . 28, 1997 ); Kopro wski v. Sta te, 1997

WL 33638 (Tenn . Crim. A pp. Jan . 28,199 7); Butler v. Sta te, 1996 WL 691506

(Tenn . Crim. A pp. De c. 2, 1996 ); Butler v. Bell, 1996 WL 667907 (Tenn. Crim.

App. N ov, 19, 1 996). W e find th at the b etter re ason ed view is expre ssed in

Judge Welles’ dissent, concluding that petitions barred by the statute of

limitations contained in the old Post-Conviction Procedure Act may not be

“revived ” by filing u nder th e am ende d act. T he cle ar inten t of our le gislatu re in

                                            -3-
enacting the amended act was to put an end to multiple post-conviction

appea ls and to lim it the time in w hich a sin gle petition must b e filed.

Therefore, we affirm the judgment of the post-conviction court and hold that

the petition for post-conviction relief filed by Appellant is barred by the

applicable statute of limitations.



                                     ____________________________________
                                     JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
DAVID H. WELLES, JUDGE




                                           -4-